Case 5:17-cr-50049-JLV Document 643 Filed 07/26/21 Page 1 of 6 PageID #: 3143




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION


UNITED STATES OF AMERICA,                       CR. 17-50049-02 & 03-JLV

                   Plaintiff,
                                                          ORDER
     vs.

FRANCISCO VILLANUEVA,
a/k/a “Gumby,” a/k/a “Pancho,”
ADAN JAMES CORONA,
a/k/a “Ace Boogie,”

                   Defendants.


                                 INTRODUCTION

      Defendant Francisco Villanueva filed a motion in limine together with a

legal memorandum seeking to prevent the government from using at trial any

evidence seized at the time of defendant’s arrest. (Dockets 334 & 336). The

government filed a brief in resistance to defendant’s motion and Mr. Villanueva

filed a reply brief in support of the motion. (Dockets 398 & 405). For the

reasons stated below, defendant’s motion is granted.

                                   ANALYSIS

      On November 29, 2017, law enforcement recovered “multiple firearms

. . . ammunition, numerous cell phones, mail addressed to Francisco

Villanueva, cocaine, heroin, scales, and $40,179” from his home in the Denver,

Colorado, metropolitan area. (Docket 398 at p. 1). According to the

government, the firearms seized were a “Smith & Wesson handgun, Glock

handgun, SAR Arms handgun, [and an] Ithica shotgun[.]” Id. The search was
Case 5:17-cr-50049-JLV Document 643 Filed 07/26/21 Page 2 of 6 PageID #: 3144




executed pursuant to a search warrant issued by a Colorado state court judge.

Id.

      Defendant asserts “[a]ll the contraband seized . . . was subjected to

forensic testing. After all testing was completed, . . . none of it is linked, in

any way, to the . . . shooting” of Vincent Brewer. (Docket 336 at p. 2).

Specifically, defendant represents “[t]he guns seized . . . during the 2017 arrest

were not the same guns that were discharged in the 2016 Brewer killing [and]

. . . . it can be determined the phones seized were not in South Dakota during

the 2016 . . . killing.” Id. Defendant also points out that while it is alleged

Mr. Brewer was killed “due to an unpaid methamphetamine debt. . . . [t]here

was no methamphetamine seized . . . during the 2017 seizure.” Id. Bottom

line, defendant submits “[n]othing seized during Villanueva’s arrest is linked in

any way to the allegations” in this case. Id.

      Instead, defendant believes this information would “improperly inflame

the jury without any calculated relevant purpose.” Id. If the information is

relevant, defendant argues “the probative value is substantially outweighed by

the danger of unfair prejudice.” Id. at p. 3.

      In response, the government asserts the “[a]mmunition found at

Villanueva’s residence . . . . are the same calibers of ammunition found at the

scene of Brewer’s murder.” (Docket 398 at p. 2). The government argues

“[t]he firearm[s] and ammunition . . . found at the house upon his arrest has a

tendency to make the fact of his possession of ammunition and a firearm more

                                          2
Case 5:17-cr-50049-JLV Document 643 Filed 07/26/21 Page 3 of 6 PageID #: 3145




probable on the date of Brewer’s murder.” Id. The government submits the

evidence “also establishes that the defendant was familiar with firearms and

ammunition as well as willing to possess them despite his prohibition.” Id.

The government claims the “evidence will corroborate witnesses and other

evidence of defendant’s firearm possession.” Id. (referencing United States v.

Medrano, 925 F.3d 993, 996-97 (8th Cir. 2019)).

      The government asserts while no methamphetamine was found in

defendant’s residence, “[b]eing in possession [of] heroin and cocaine establishes

the willingness of the defendant to possess other types of illegal substances,

including methamphetamine.” Id. at p. 3. Defendant’s “involvement in drug

dealing will also be offered through witness testimony and from his Facebook

account” according to the government, “so the drugs found at his house are

corroborative of other admissible evidence. The scales and large sum of U.S.

currency support that the defendant was not just a user of substances, but

rather involved in dealing.” Id. Admission of both the firearms and the drug

related evidence at trial will, in the government’s view, tend “to make it more

probable that Villaneuva, and his gang the Eastside Oldies, was involved in

distributing controlled substances.” Id. Because firearms “are tools of the

drug trade” the government asserts this acknowledgement “makes it more

probable that the victim was killed for his inability to pay his drug debt.” Id.

(referencing United States v. Street, 548 F.3d 618 (8th Cir. 2008)).

Defendant’s concern about the jury’s improper use of this evidence, the

                                        3
Case 5:17-cr-50049-JLV Document 643 Filed 07/26/21 Page 4 of 6 PageID #: 3146




government argues, can be effectively dealt with by a limiting instruction. Id.

at p. 4.

      In reply, defendant claims confusion by the jury as to the limited purpose

of the Colorado evidence “will not be cured by a limiting instruction.” (Docket

405 at p. 3). Because “[n]o reasonable juror is going to understand” the

distinction, defendant argues this evidence will be used as “propensity

evidence” such that the jury will “improperly apply it to the South Dakota

charges[.]” id. Defendant contends “the Government . . . knows the

conclusion which will be drawn by jurors if this irrelevant propensity evidence

is admitted, drug dealers – especially ones with guns – exhibit a far greater

propensity to commit the crimes as alleged.” Id. at p. 4 (emphasis omitted).

           “[W]hen evidence of other crimes is so blended or connected, with the

one on trial as that proof of one incidentally involves the other; or explains the

circumstances thereof; or tends logically to prove any element of the crime

charged, it is admissible as an integral part of the immediate context of the

crime charged.” Medrano, 925 F.3d at 996 (citing United States v. Fleck, 413

F.3d 883, 890 (8th Cir. 2005), quoting United States v. Forcelle, 86 F.3d 838,

841 (8th Cir. 1996)). “It is well-settled that a district court ‘has broad

discretion in determining relevancy of proposed evidence.’ ” Id. (citing United

States v. Johnson, 516 F.2d 209, 214 (8th Cir. 1975)). For this reason, the

trial court’s evidentiary rulings are reviewed for abuse of discretion. United

States v. Gustafson, 528 F.3d 587, 590 (8th Cir. 2008).

                                           4
Case 5:17-cr-50049-JLV Document 643 Filed 07/26/21 Page 5 of 6 PageID #: 3147




      The evidence in this case apparently centers around Mr. Brewer’s alleged

failure to pay his methamphetamine debt to the Eastside Oldies gang and their

apparent plan to make an example out of Mr. Brewer or kill him. It also

appears one or more members of the Eastside Oldies and other lay witnesses

will testify about the plan. Drugs, money and guns will play an important role

for the government to prove its case that the gang, and particularly Mr.

Villanueva and Mr. Corona, came from Colorado to South Dakota in October

2016 to execute the plan. However, Mr. Villanueva’s possession of firearms,

drugs and money more than one year later would only be considered by the

jury as propensity evidence to show defendant’s bad character.

      The court finds the evidence which is the subject of this order is not

probative of the charged offenses. This evidence would not “explain[] the

circumstances” of the defendant’s presence in Pine Ridge or “tend[] logically to

prove [the] element[s] of the crime[s] charged[.]” Medrano, 925 F.3d at 996.

The 2017 evidence is not “admissible as an integral part of the immediate

context of the crime[s] charged.” Id. The court considered the prejudicial

impact of this evidence under Rule 403 and finds its probative value, if any, is

substantially outweighed by the danger of unfair prejudice. Fed. R. Evid. 403.

Defendant’s motion is granted.




                                        5
Case 5:17-cr-50049-JLV Document 643 Filed 07/26/21 Page 6 of 6 PageID #: 3148




                                     ORDER

     Based on the above analysis, it is

     ORDERED that defendant’s motion in limine (Docket 334) is granted.

     Dated July 26, 2021.

                              BY THE COURT:

                              /s/   Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                        6
